Case 20-10343-LSS Doc5552 + Filed 07/12/21 Page1of6

| Ec
Justice Lauri Selber Silverstein July 4, a | soe Nee

BSA Bankruptcy Case # 20-10343-LSS 2021 JUL 12 AM 8:45

24 Mark r CLERK '
: ; pInBESineet US. BARKRUPTCY COUR)
6'" Floor DISTRICT OF DEL ANWAR

Wilmington, DE 19801

rons

PLIANTIFF/CLIENT Claim # Se

APPOINT A BSA FINANCIAL MASTER

| would like your Honor to install ne the Financial Master

in the BSA Bankruptcy case.

Whereas even if all the Walled Off Corporate Funding were to be revealed they
would hardly be enough with all the Insurance and local BSA Councils and
Sponsors or and their assets with the shenanigans of the Insurance companies to
fund the actual $1 million payments to every PLAINTIFF VICTIM. That total and
even when | secure a US Treasury/ Federal Bank Loan of $100 Billion to cover the
actual monies due the PLAINTIFF VICTIMS could never alone make a sudden pre
bankruptcy decision of ending this trial with solution satisfactory to your Honor
and the BSA, her Insurers and PLAINTIFF VICTIMS and their lawyers.

#1 Name me iiiiEEEEBSA FINANCIAL MASTER and CEO, COO and CFO and
Chairman of the BSA for the duration of instituting the very final solution all will
agree upon.

| will hire all the principal PLAINTIFF Representatives to the court and their
principal lawyers for day-to-day BSA Corporate operations to implement the $100
Billion settlement vision.

 
 

Case 20-10343-LSS Doc5552 Filed 07/12/21 Page 2 of 6

| will secure a Federal/ TREASURY 5-year Loan of $100 Billion under the US
Congressional Charter PPP loans currently in place and available up to $600
Billion.

| will pay each PLAINTIFF, VICTIM immediately $1 million

| shall pay the PLAINTIFF Lawyers the monies their efforts so far have won them in
rendering a settlement of $6,000 per PLAINTIFF or 40% which would be $2,000
per PLAINTIFF Client 84,000 represented a sum of $168 million to be divided
according to client numbers.

EXAMPLE: AVA Law Andrew Van Arsdale has 14,000 clients and would garner a
lump sum from the $100 Billion Loan of $28 million.

| will retain the above PLAINTIFF Law Firms to help me, and the PLAINTIFFS
implement new fees current annual scout dues are $600 per child and new fees
will double that from the current and future 2 million annual paying scouts to
$1,200 who shall be able to pay down the new Victim Payment molestation loan
monies in fundraising activities we shall divine. We shall pay the scouts a sales
wage and with their families and local business sponsors we expect new badges
from earning sales from scout fund raising projects will fund the $50 Billion Loan
payments.

The 50 Year $100 Billion loan will leave the BSA with a large robust operating
budget, molestation monthly leadership and volunteer Psychological prurient
protection testing’s and protocols would be instituted bi-monthly and more often
as needed.

| shall pay the PLAINTIFF Lawyers and PLAINTIFF VICTIM REPRESENTATIVE TEAM
Corporate wages and established legal fees from a new BSA Operating budget
increased from current $65 million to $650 million from new BSA fundraising
instruments.

| shall insist that | be paid 10% Of the PLAINTIFF Payments of $84 Billion or $8.4
billion from the $100 Billion Loan which | have by Providence established out of
thin air. |am an International financial consultant to China, India, MLB and to
President Obama, Nancy Pelosi and President Donald Trump allowing current
Federal and Treasury monetary expansions financing without hardly a mention of
the growing debt of coming $30 Trillion which | have shown the above parties is
Case 20-10343-LSS Doc5552 Filed 07/12/21 Page 3of6

essential to compete with Chinese expansion into all the world’s poor nations to
bring them out of poverty toward a robust prosperity which |, by Providence had
written in my paper FAST TRACK ECONOMICS for India and China circa2000. The
plan | laid out for US Infrastructure Investment monetary expansion was for $105
Trillions, for China and all poor nations was for $4 Quadrillion. My US plans
funded the Federal Banks stockholders quite handsomely thus even Republicans
are quite silent on pay as you grow new monetary expansion projects.

The New FRIENDLY (HOSTILE) TAKE OVER of the BSA appointed by the courts,
Judge Silverstein who may want to have updated oversite as we proceed, and
voted by the BSA Board, BSA Insurers, Local Sponsors PLAINTIFFS and their
lawyers will divide the remaining $7 Billion shall be for the payroll of the new BSA
Leadership wages and the necessary short-term funding of the temporarily
replaced current corporate staff who may assist the new team if they so choose.
The BSA can retain all the hidden and named assets for keeping the BSA liquid
going forward and able to operate with new developed child protection protocols.

| do not want to be involved day to day for more than a single month now that
the BSA recovery and PLAINTIFF /VICTIM payment vision is set in motion and
validated by Judge Silverstein etc. and the Loan secured, and immediate
payments consummated. The PLAINTIFF Representative team and their lawyers
shall implement day to day long term operating protocols implementation.

The authority of the FRIENDLY/ HOSTILE BSA TAKE OVER appointed by Judge
Silverstein shall last for 6 months to no more than 1 year at which time the TAKE
OVER OVERSIGHT shall be dissolved and the BSA shall then again run its own
operations with a new larger robust budget and anti-molestation protection
protocols ongoing.

The remaining $100 Billion BSA Loan of $7 billion will be divided equally between
the PLAINTIFF/VICTIM Court Representative team as an equal Pro Se legal equal
and current client lawyers by client numbers shall be paid for the 6 months to 1
year overseeing the new BSA CORP Operations and new larger annual fundraising
and dues budget of $1,200 per child for each 2 million scouts ($2.4 Billion yearly
for BSA Operation and Loan payments) which scouts and families, by fundraising
sales, can reduce their dues to zero and or make a sales profit.
Case 20-10343-LSS Doc5552 ~Filed 07/12/21 Page 4of6

   

-4 year
paydown $100 Billion LOAN program of the
newly to be appointed
BSA FINANCIAL MASTER

The $100 Billion BSA PLAINTIFF VICTIM loan from the Federal Bank and US
Treasury with Congressional Charter oversight has well over $600
remaining PPP Stimulus monies available for the BSA FINANCIAL MASTER
Jobs Creation BE PREPARED Fund Raising and income for all 2 million BSA
Scouts and 1 million Girl Scouts.

My company is beginning to hire 10 million out of work poor, globally Our
ZEGE-MiNi package of Long Duration Cell Phone battery packs, ON-STAR
type satellite cell phone emergency GPS locator, ZAGG-MOPHIE 1 year
emergency cell phone power and car battery charger and emergency 20-
mile range light, 2 of the 20 volt HAART E TOOL batteries with chargers and
USB Cell Phone adapters and a Crank Emergency radio with USB port for
cell phone charging.

ZEGE is selling its BE PREPARED for any Emergency with unlimited power
Electricity stand-by and power generating KITS for$1,200.

Our 10 million sales force salespersons can earn $100 per package sold or
$10,000 a week, month or up to $500,000 a year.

ZEGE-MiNi will donate through the Scouts sales an extra $100 per kit for
the BSA Molestation PLAINTIFF/VICTIM $100 Billion LOAN payoff.

Scouts male or female shall earn 50% of the sales commissions for a sales
salary which will be an equal $100 per ZEGE -MiNi Kit, ZEGE, LLC will donate
Case 20-10343-LSS Doc5552 Filed 07/12/21 Page5of6

an additional $50 for the drawdown of the 3-to 4 year $100 Billion Loan pay
down.

ZEGE will be offering 10 million jobs globally to battered woman, Shelters,
Impoverished villages, poor men and woman needing great paying jobs and
cell phones. Churches who fund water drilled wells, schools, electricity for
villages and jobs will be offered a ZEGE, LLC sales job for all its poor persons
in need. Our Blog Site ZEGE-MIiNi 10 million jobs creation sales site will
match are sales force poor elderly men and woman, Boy Scouts and Girl
Scouts, the impoverished or battered or molestation recoveree
salespersons story to our ZEGE buying customers.

BSA under the FINANCIAL MASTER will implement with his Legal Team and Scout
Victims Representatives many other FEDERAL/ US TREASURY/ Congressional PPP
Stimulus Jobs Creation $100 Billion LOAN draw down payment fund raising
projects and products like the Girl Scout Cookies program.

Re: ..: Financial Advisor to nations and large organizations.

—

 

 
Case 20-10343-LSS-- Doc 5552 Filed 07/12/21 Page 6 of 6

‘panesa, syyBu jIy¥ '0z0z ABW ‘e1ues [e}S0d ‘S'N @ 4hl.d3 “O/eSe/ JO} Jou S| EBeyxoe s|Y “Me| [BIOPA} JO UORRIO!A B OG Aew sasnsiy
“sjuawidiys ,|eUONeUseU] [EW AWWOU, Pue »/ieWy AyUOU, Bujpues uy sn 404 Aj@jos PeplAoud Ss} puke ,29!AUas JEISOq *S'N) eyy jo Apedoud ey; s! BuiBeyoed siyy

|

3SN IVNOLLVNUSLNI ONY DILLSawogd r= [er

  

SNMINO S3MddNs 33y3 YZ0HO

 

 

elN09'SdSN LY SN LISIA x» "I i
oJ
Ty ALIYO

Po

 

Po

~

9102 YsueW ‘ezz jeqe]

‘of

"si
« (Al!

eAntwwius I

‘dnyo

dNADId/WOD'SdSN C/LEXZ/LSL-GO

0z0z ABW Svlda

ll

 

29 9S~9 8811 9029 cOLS SOS6

# @ONIMOVUL SdSNn

10861 3q voyBulwyiM

 

 

‘OL
dIHS
L2/OL/Z0 ‘AVVO “AWBANA qd31935dX3
9001
ZO OO'y G10
@AVG-Z IVWW ALIMOldd
S2-rZrO0rzssod a
~ we GO LS

divd ADVLSOd SN
[836

 

 

“Sivscuinn ee

 

 

 

i ae

 

       

vLOOOOLOOC

'Q3>

VU ANV @

iiVd

JEW [EW yeu

fy ye yenuey
¥0 JOAOO JOU |

IIPEWISzU! §
jeuoieuie
you! .buny:
udiys o1}sS¢
ep AISAIOF

LSOd

oe
